Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 26, 2019

                                      No. 04-19-00467-CV

                                  CITY OF SAN ANTONIO,
                                         Appellant

                                                v.

                                     Pedro J. ARCINIEGA,
                                            Appellee

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-10713
                         Honorable Norma Gonzales, Judge Presiding


                                         ORDER
       On June 20, 2019, the trial court held an evidentiary hearing regarding jurisdictional facts
and then signed an order denying the City’s plea to the jurisdiction. The City immediately
requested findings of fact and conclusions of law, but to date, the trial court has not filed any.
The City timely filed a notice of appeal.
        Generally, “[a]n interlocutory appeal under Subsection (a)(3), (5), (8), or (12) also stays
all other proceedings in the trial court pending resolution of that appeal,” TEX. CIV. PRAC. &
REM. CODE ANN. § 51.014(b), but the Rules of Appellate Procedure allow the trial court to file
findings of fact and conclusions of law “within 30 days after the order is signed,” TEX. R. APP. P.
28.1(c).
       On July 19, 2019, the City moved this court “to extend the period for obtaining findings
of fact and conclusions of law by 30 days.” See id. The City argues that ‘[f]indings and
conclusions would greatly assist the resolution of this appeal, as well as conserve judicial
resources and party expenditures by narrowing the issues on appeal and reducing the briefing
required to present them.” Appellee opposes the extension.
       The City’s motion to extend the period for the trial court to file findings of fact and
conclusions of law is GRANTED. The trial court may file findings of fact and conclusions of
law on or before August 19, 2019. See Waterman Steamship Corp. v. Ruiz, 355 S.W.3d 387, 428
(Tex. App.—Houston [1st Dist.] 2011, pet. denied) (“A trial court may, but is not required to,
file findings of fact and conclusions of law after it enters an interlocutory order . . . .”).
       Any further request for an extension of time for the trial court to file findings of fact and
conclusions of law will be strongly disfavored.
       All other appellate deadlines are SUSPENDED pending further order of this court.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of July, 2019.



                                                     ___________________________________
                                                     Keith E. Hottle,
                                                     Clerk of Court